Illinois Official Reports

                                          Appellate Court



                      Grainger v. Harrah’s Casino, 2014 IL App (3d) 130029



Appellate Court              DON GRAINGER, Plaintiff-Appellant, v. HARRAH’S CASINO,
Caption                      d/b/a Joliet Harrah’s Casino, JASON GLICKMAN, and WILLIAM
                             LYNCH, Defendants-Appellees.

District & No.               Third District
                             Docket No. 3-13-0029

Rule 23 Order filed          July 11, 2014
Motion to publish
allowed                      September 16, 2014
Opinion filed                September 16, 2014

Held                         In an action against a casino, a security supervisor, and an agent of the
(Note: This syllabus         Illinois Gaming Board for false imprisonment and intentional
constitutes no part of the   infliction of emotional distress suffered by a casino patron who won a
opinion of the court but     jackpot and was then detained, handcuffed and taken to the police
has been prepared by the     station when he provided a Georgia driver’s license that looked
Reporter of Decisions        “suspicious” to the security supervisor in the course of collecting his
for the convenience of       winnings, the trial court’s entry of summary judgment for the Gaming
the reader.)                 Board agent on sovereign immunity grounds was affirmed and the
                             verdict for the casino and the supervisor on the false imprisonment
                             claim was upheld, since the arrest and brief detention of plaintiff were
                             within the agent’s normal and official duties, and the trial court did not
                             err in refusing to give the plaintiff’s tendered instruction requiring that
                             a security officer must pursue “reasonable avenues of investigation” in
                             order to have probable cause to restrain or arrest a person, especially
                             when the definition of “probable cause” for purposes of a false
                             imprisonment claim does not include a requirement of a “reasonable
                             investigation.”

Decision Under               Appeal from the Circuit Court of Will County, No. 09-L-794; the Hon.
Review                       Raymond E. Rossi and the Hon. Michael J. Powers, Judges, presiding.
     Judgment                Affirmed.


     Counsel on              Lonny Ben Ogus (argued), of Chicago, for appellant.
     Appeal
                             Lisa Madigan, Attorney General, of Chicago (Carolyn E. Shapiro
                             (argued), Solicitor General, of counsel), for appellee William Lynch.

                             Francis P. Kasbohm (argued), of Feiereisel & Kasbohm, of Chicago,
                             for other appellees.



     Panel                   JUSTICE HOLDRIDGE delivered the judgment of the court, with
                             opinion.
                             Justices McDade and Schmidt concurred in the judgment and opinion.


                                              OPINION

¶1         The plaintiff, Don Grainger, brought an action for false imprisonment and intentional
       infliction of emotional distress against defendants William Lynch, an Illinois Gaming Board
       agent, Harrah’s Casino, d/b/a Joliet Harrah’s Casino (Harrah’s), and Jason Glickman, the
       security supervisor at Harrah’s. The action arose out of an incident in which Lynch briefly
       handcuffed and detained Grainger and turned him over to the Joliet police after Grainger
       presented what appeared to be an altered driver’s license to Harrah’s personnel when
       attempting to collect a jackpot he had won at a slot machine.
¶2         Lynch moved for summary judgment on the grounds that: (1) the action against him was
       barred by sovereign immunity; and (2) Grainger failed to present any evidence suggesting that
       Lynch acted without probable cause or caused Grainger severe emotional distress. Defendants
       Glickman and Harrah’s also moved for summary judgment, arguing that there was no evidence
       that Glickman restrained or arrested Grainger or procured his arrest. Glickman and Harrah’s
       maintained that Glickman had merely reported a suspicious looking driver’s license to Lynch,
       who took control of the investigation and independently decided to restrain Grainger.
       Glickman and Harrah’s also argued that Grainger had failed to present any evidence
       suggesting that: (1) Glickman lacked probable cause to inquire into whether Grainger’s license
       had been altered; (2) Glickman’s behavior was “extreme and outrageous”; (3) Glickman knew
       or should have known that his actions would inflict severe emotional distress; or (4) Grainger
       suffered extreme emotional distress.
¶3         The trial court granted summary judgment in favor of Lynch on sovereign immunity
       grounds and denied Glickman and Harrah’s motion for summary judgment. The case was tried
       against defendants Glickman and Harrah’s on Grainger’s false imprisonment claim only. The
       jury returned a verdict in favor of the defendants.



                                                 -2-
¶4         Grainger appeals the trial court’s grant of summary judgment in favor of Lynch on
       sovereign immunity grounds. He also appeals the trial court’s orders entering judgment in
       favor of Glickman and Harrah’s and denying his motion for a new trial, arguing that the trial
       court caused severe prejudice to Grainger by erroneously refusing a jury instruction that
       Grainger had tendered on probable cause. Specifically, Grainger argues that the jury should
       have been instructed that, in order to have probable cause to restrain someone, security
       personnel must pursue “reasonable avenues of investigation.”

¶5                                                 FACTS
¶6         The following facts are drawn from the trial testimony and other evidence submitted by the
       parties. Grainger is a corrections officer specialist who has worked for the Federal Bureau of
       Prisons for 16 years. He lives in Georgia. In April of 2009, Grainger was booked for a
       three-night stay at Harrah’s Casino Hotel in Joliet. The hotel stay was complimentary because
       Grainger had accumulated points on his Harrah’s “Player’s card” by playing slot machines at
       several Harrah’s casinos in various states. On April 19, 2009, after checking into the Harrah’s
       Joliet hotel, Grainger played the dollar slots in the casino for approximately 15 minutes. While
       playing, Grainger used his Harrah’s Player’s card, which had his name and picture on it.
¶7         While his Harrah’s Player’s card was in a slot machine, Grainger won a $1,400 jackpot.
       For tax-reporting purposes, Illinois Gaming Board policy requires a person who wins a jackpot
       of more than $1,200 to present state or federal identification in order to collect his or her
       winnings. When the slot host approached Grainger and asked him to provide identification,
       Grainger produced his valid Georgia driver’s license, which had his picture on it. The slot host
       told the casino operations manager that she thought that Grainger’s driver’s license looked
       altered. The casino operations manager agreed and alerted Glickman, who was the security
       supervisor at Harrah’s.
¶8         Glickman approached Grainger and asked to see a valid identification. Grainger again
       produced his Georgia driver’s license. After viewing the license, Glickman thought it looked
       “suspicious” because it appeared to be altered. Glickman did not run Grainger’s Player’s card
       (which had Grainger’s picture in the system) or check Grainger’s “points” on the card. Nor did
       he use any other database to investigate Grainger’s identity. Glickman did not investigate
       where Grainger was staying overnight or order the slot host or the casino operations manager
       to investigate anything.
¶9         Pursuant to Harrah’s procedure, Glickman reported the matter to Illinois Gaming Board
       Special Agent Lynch, who is a licensed Illinois police officer. The State of Illinois regulates
       casinos and mandates that the Illinois Gaming Board respond to criminal or suspected criminal
       activity occurring at a casino. As an Illinois Gaming Board agent, Lynch’s duties included
       monitoring and regulating Harrah’s in accordance with the Riverboat Gambling Act (230
       ILCS 10/1 et seq. (West 2008)). Lynch testified that: (1) he was also responsible for deterring
       crime and cheating in the casino; (2) he reported any violation of law to the Illinois Gaming
       Board; and (3) he was authorized to make arrests at the casino under the Riverboat Gambling
       Act and under Illinois Gaming Board protocols.
¶ 10       Lynch told Glickman to bring him Grainger’s driver’s license, and Glickman did so. When
       he examined the photograph on the license, Lynch thought that it looked altered because the
       neck did not match the head. Specifically, the neck appeared to be very thick and protruded
       past the head. Lynch thought that one picture had been superimposed over another. In his nine

                                                  -3-
       years of experience, Lynch had never seen another picture like it. Lynch checked the license
       through the Law Enforcement Agency Data System, a law enforcement database. The personal
       information on Grainger’s license “checked out,” but there was no photograph in the database
       to compare with the photograph on the license. Lynch admitted that, for the license to be
       fraudulent, Grainger would have had to have used the license of a different person that
       matched his height, weight, and race, since Grainger matched all of the identifying information
       on the license.
¶ 11       Lynch and Glickman then approached Grainger, who had been waiting by the slot
       machines on the casino floor. Lynch took out his badge and identified himself to Grainger.
       After looking at Grainger, Lynch thought that Grainger’s appearance did not match the picture
       on the license because Grainger’s “neck wasn’t protruding like the one on the license.” To
       Lynch, “[t]he face looked the same but the neck was totally different.” Grainger produced
       another piece of identification. Grainger later testified that he produced his work identification
       as a federal corrections officer, which had his picture on it. Lynch did not look at this
       identification. Neither Lynch nor any Harrah’s employee asked Grainger for any other
       identification, and Lynch did not ask Grainger where he was staying or whether he was a
       special Harrah’s player. Lynch decided to detain Grainger and turn him over to the Joliet police
       department.
¶ 12       Because Grainger was “very big and strong,” and because, in Lynch’s experience,
       individuals become hostile if they think they are not going to be paid their jackpot, Lynch
       decided to secure Grainger by handcuffing him and escorting him to a detention room, where
       Grainger was handcuffed to a bench. Grainger was cooperative at all times.
¶ 13       At Lynch’s direction, Harrah’s called the Joliet police. Joliet police officer Haiduke arrived
       at Harrah’s approximately nine minutes after Grainger was first handcuffed. Lynch informed
       Haiduke of a possible fake or altered license. Haiduke agreed that the license appeared altered
       and decided to transport Grainger to the Joliet police department for further inquiry. Haiduke
       recuffed Grainger with his own handcuffs, put Grainger in his squad car, and took him to the
       police station.
¶ 14       At the police station, Haiduke ran Grainger’s identification and “everything came back
       valid.” Haiduke then discussed the matter with his supervisor, Sergeant Nicodemos. Like
       Haiduke, Nicodemos initially thought that the picture on the driver’s license looked “peculiar,”
       but, after examining Grainger, he concluded that Grainger’s neck resembled the license
       picture. Nicodemos and Haiduke returned Grainger to Harrah’s, uncuffed, at 1:06 a.m.,
       approximately 42 minutes after Grainger was handcuffed by Lynch and less than an hour from
       the time Grainger was first approached by Glickman.
¶ 15       Grainger collected his jackpot, left Harrah’s, and went to his brother’s house, which was
       about a mile from the casino. Later that night, Grainger returned to Harrah’s and spent the rest
       of the night in his Harrah’s hotel room. He checked out later that day, traveled to Hammond,
       Indiana, checked into a Harrah’s-affiliated hotel for the night, and gambled at the nearby
       Harrah’s casino.
¶ 16       Grainger sued Lynch, Glickman, and Harrah’s in the circuit court of Will County alleging
       false imprisonment (count I) and intentional infliction of emotional distress (count II). In each
       count, Grainger sought compensatory damages in excess of $50,000 against all of the
       defendants (jointly and severally), punitive damages in excess of $50,000 against each
       defendant, costs, attorney fees, and “whatever additional relief the trial court deemed just and

                                                   -4-
       equitable.” He also filed a verified complaint against the State of Illinois and the Illinois
       Gaming Board in the Illinois Court of Claims seeking compensatory damages arising out of the
       same incident. The trial court granted summary judgment to Lynch on sovereign immunity
       grounds but denied Glickman and Harrah’s motion for summary judgment.
¶ 17       The matter proceeded to trial against Glickman and Harrah’s on Grainger’s false
       imprisonment claim. Grainger called Lynch as an adverse witness during his case-in-chief.
       During his trial testimony, Lynch admitted that: (1) the more information he has, the better
       decisions he can make as to probable cause; (2) in determining that he had probable cause to
       detain Grainger, the only investigation that Lynch conducted was determining that Grainger’s
       license was valid, that Grainger matched the information on the license, and that Grainger did
       not resemble the picture on the license.
¶ 18       Glickman testified that, when he interacted with Grainger, he was acting as “[p]rivate
       citizen security,” not as a police officer, and that he had the same rights to arrest or detain
       someone as “anyone else.” Glickman stated that, although he had a “suspicion” that Grainger
       had submitted a false license (which justified further investigation), he never thought that there
       was probable cause to believe that Grainger had committed a crime. Glickman also confirmed
       that everything that occurred after he went to Lynch was “solely done and decided” by Lynch.
¶ 19       After the evidence was presented, Grainger proposed a nonpattern jury instruction stating:
       “To have ‘probable cause’ security personnel must pursue ‘reasonable avenues of
       investigation.’ ” Grainger cited Kincaid v. Ames Department Stores, Inc., 283 Ill. App. 3d 555
       (1996), as authority for this proposed instruction. The trial court refused the instruction.
¶ 20       The jury returned a defense verdict, and the trial court entered judgment on the verdict.
       Grainger then filed a motion for a new trial, which the trial court denied. This appeal followed.

¶ 21                                            ANALYSIS
¶ 22                                       1. Sovereign Immunity
¶ 23       Grainger argues that the trial court erred in granting Lynch’s motion for summary
       judgment on sovereign immunity grounds and in ruling that it did not have jurisdiction over
       Grainger’s claims against Lynch.1 We review the trial court’s grant of summary judgment on
       this basis de novo. Poris v. Lake Holiday Property Owners Ass’n, 2013 IL 113907, ¶ 27.
¶ 24       In the Illinois Constitution of 1970, this state abolished the defense of sovereign immunity
       “[e]xcept as the General Assembly may provide by law.” Ill. Const. 1970, art. XIII, § 4. In
       response, the legislature enacted the State Lawsuit Immunity Act (Immunity Act) (745 ILCS
       5/0.01 et seq. (West 2008)). Section 1 of the Immunity Act (745 ILCS 5/1 (West 2008))
       provides that “the State of Illinois shall not be made a defendant or party in any court” except
       as provided by the Illinois Public Labor Relations Act (5 ILCS 315/1 et seq. (West 2008)) or
       the Court of Claims Act (705 ILCS 505/1 et seq. (West 2008)). In the Court of Claims Act, the
       legislature provided that the Court of Claims has exclusive jurisdiction over “[a]ll claims
       against the State for damages in cases sounding in tort, if a like cause of action would lie
       against a private person or corporation in a civil suit, *** provided, that an award for damages
       in a case sounding in tort, other than certain cases involving the operation of a State vehicle

           1
            The trial court ruled that Grainger’s claims against Lynch could only be filed in the Illinois Court
       of Claims.

                                                       -5-
       described in this paragraph, shall not exceed the sum of $100,000 to or for the benefit of any
       claimant.” 705 ILCS 505/8(d) (West 2008). “This language is clear and unambiguous; all
       claims against the state for damages sounding in tort must be brought in the Court of
       Claims–no other tribunal, including our circuit courts, has jurisdiction of any such claim.”
       Fritz v. Johnston, 209 Ill. 2d 302, 310 (2004). The question, therefore, is whether the instant
       tort case raises “claims against the State.”
¶ 25        “The determination of whether an action is in fact a suit against the State turns upon an
       analysis of the issues involved and the relief sought, rather than the formal designation of the
       parties.” Currie v. Lao, 148 Ill. 2d 151, 158 (1992). “An action brought nominally against a
       State employee in his individual capacity will be found to be a claim against the State where a
       judgment for the plaintiff could operate to control the actions of the State or subject it to
       liability.” Id.
¶ 26        The determination whether an action against a state employee ought to be characterized as
       an action against the state does not depend simply upon whether the employee was acting
       within the scope of his employment when he committed the act in question. Fritz, 209 Ill. 2d at
       310. Rather, the applicability of sovereign immunity turns on the “source of the duty” that the
       defendant is alleged to have breached. (Emphasis omitted.) Id. (citing Currie, 148 Ill. 2d at
       159). Where the duty is imposed “solely by virtue of the individual’s employment with the
       state,” sovereign immunity attaches and exclusive jurisdiction lies in the Court of Claims.
       Fritz, 209 Ill. 2d at 310-11; Currie, 148 Ill. 2d at 159. However, if the duty exists
       independently of state employment, the individual is subject to suit in circuit court. Fritz, 209
Ill. 2d at 311. Thus, “where an employee of the State, although acting within the scope of his
       employment, is charged with breaching a duty that arose independently of his State
       employment, a suit against him will not be shielded by sovereign immunity.” Currie, 148 Ill.
2d at 159; see also Healy v. Vaupel, 133 Ill. 2d 295, 308 (1990) (“[s]overeign immunity affords
       no protection, *** when it is alleged that the State’s agent acted in violation of statutory or
       constitutional law or in excess of his authority”). However, when a state employee is charged
       with breaching a statutory duty which proscribes his conduct as a state employee (and not a
       statutory duty that applies to the public generally), sovereign immunity applies. See Fritz, 209
Ill. 2d at 314. “[T]he critical question is the source of the duty the employee is alleged to have
       violated–and specifically, whether that duty exists solely by virtue of the defendant’s state
       employment.” Id.; see also Currie, 148 Ill. 2d at 159; Welch v. Illinois Supreme Court, 322 Ill.
       App. 3d 345, 352-53 (2001) (ruling that “[a] State employee’s violation of policy, regulation,
       or even statute does not necessarily avert the application of sovereign immunity,” and that
       “[t]he relevant question for sovereign immunity purposes” is “whether the charged acts of [a
       state employee] arose out of his breach of a duty that is imposed on him solely by virtue of his
       State employment or whether he is charged with breaching a duty that arose independently of
       his State employment” (emphases omitted)).
¶ 27        In this case, Grainger alleged that Lynch committed a false imprisonment by detaining him
       without having probable cause to believe a criminal offense had been committed. At the time
       Lynch detained Grainger, he was performing his duties as an Illinois Gaming Board agent at
       Harrah’s. At that time, the Riverboat Gambling Act authorized the Illinois Gaming Board to
       “supervise all gambling operations governed by this Act” (230 ILCS 10/5(c) (West 2008)) and
       to execute the Act’s provisions by, inter alia, employing investigators “exercising the powers
       of a peace officer.” 230 ILCS 10/5(e) (West 2008). It is undisputed that Lynch was an Illinois


                                                   -6-
       Gaming Board agent who was authorized to enforce the Riverboat Gambling Act’s
       requirements by conducting investigations and by making arrests at the casino when he had
       reasonable grounds to believe that a person had committed a felony or some other serious
       offense. Every action that Lynch took in this case arose from his job duties as an Illinois
       Gaming Board agent. Lynch was called to investigate Grainger’s driver’s license in his
       capacity as an Illinois Gaming Board agent. His subsequent investigation of Grainger and his
       decision to detain Grainger and turn him over to the Joliet police were all done in the exercise
       of his duties as a statutorily authorized peace officer charged with enforcing the Riverboat
       Gambling Act. Those are the very acts that form the basis of Grainger’s complaint. Thus,
       because the duties Lynch is alleged to have breached in this case arose solely from his state
       employment, sovereign immunity applies. See, e.g., Fritz, 209 Ill. 2d at 314; Welch, 322 Ill.
       App. 3d at 352-53; Grimes v. Saikley, 388 Ill. App. 3d 802, 815-16 (2009) (holding that claims
       which arose solely out of actions imposed by appointment as public administrator in closing
       estate were barred by sovereign immunity); Postich v. Henrichs, 267 Ill. App. 3d 236, 244
       (1994) (applying sovereign immunity to bar claim against police officer involved in
       automobile accident while responding to an emergency); Campbell v. White, 207 Ill. App. 3d
541 (1991) (sovereign immunity applied where state law enforcement officer negligently
       caused the death of a suspect during a high-speed chase of the suspect).
¶ 28       Grainger argues that: (1) section 107-2(c) of the Code of Criminal Procedure of 1963 (725
       ILCS 5/107-2(c) (West 2008)) (the Code) provides that a peace officer may make an arrest
       only when he has “reasonable grounds to believe that the person is committing or has
       committed an offense” (id.); (2) Lynch, who was acting as a peace officer at the time he
       detained Grainger, violated this provision by detaining Grainger without probable cause;2 and
       (3) the duty to detain a subject only upon probable cause applies to all peace officers (state or
       municipal) and does not arise out of an officer’s state employment. Therefore, Grainger
       argues, Lynch’s violation of this statutory duty is not protected by sovereign immunity.
       Grainger analogizes this situation to cases wherein courts have held that certain professionals
       employed by the state, such as public defenders and doctors at state hospitals, are not protected
       by sovereign immunity when they breach a professional duty owed by every member of their
       profession. See, e.g., Jinkins v. Lee, 209 Ill. 2d 320, 333 (2004); Sellers v. Rudert, 395 Ill. App.
3d 1041 (2009); Loman v. Freeman, 375 Ill. App. 3d 445 (2006). In these cases, courts have
       held that “[b]ecause a professional duty derives from the duty of care imposed by one’s status
       as a professional, this is an independent duty that does not arise solely from one’s [state]
       employment and, thus, a breach is not protected by sovereign immunity.” Brandon v. Bonell,
       368 Ill. App. 3d 492, 506 (2006).
¶ 29       We find these cases inapposite. As noted above, Lynch’s authority to detain Grainger arose
       entirely from his status as an agent of the Illinois Gaming Board, and the acts that form the

           2
            Grainger also argues that Lynch violated section 107-14 of the Code, which provides that a police
       officer may, under certain circumstances, temporarily stop and question a suspect “in the vicinity of
       where the person was stopped.” 725 ILCS 5/107-14 (West 2008). Grainger notes that Lynch admitted
       that he violated this provision by questioning Grainger in the Harrah’s detention room, away from
       where Grainger was initially stopped. However, this is a red herring because this alleged violation has
       nothing to do with the substance of Grainger’s claim against Lynch. Grainger’s claim is based on
       Lynch’s alleged detention of Grainger without probable cause, not his questioning of Grainger in any
       particular location.

                                                      -7-
       basis of Grainger’s complaint were directly related to Lynch’s state employment. Moreover, a
       judgment in this case could affect the Illinois Gaming Board’s ability to enforce the
       requirements of the Riverboat Gambling Act. For all these reasons, the duty which Lynch is
       alleged to have breached is intimately connected to Lynch’s state employment. See, e.g.,
       Carmody v. Thompson, 2012 IL App (4th) 120202, ¶ 30. Further, Lynch has cited no cases
       suggesting that a police officer’s duty to arrest based on probable cause arises from his
       “professional” status as a police officer. Nor have we found any such cases.
¶ 30        We find that this case is more like Carmody than the “professional duty” cases cited by
       Grainger. In Carmody, a former employee of the University of Illinois sued his former
       supervisor for making allegedly false and defamatory statements in the termination letter he
       sent to the employee. Our appellate court held that sovereign immunity applied because: (1)
       “drafting the letter was related to the defendant’s duties as an assistant dean and director of the
       college of engineering”; (2) the plaintiff’s suit “could potentially affect state policies and
       control state actions”; and (3) “[a] judgment for [the] plaintiff could also directly influence
       how persons in positions similar to defendant’s position handle personnel matters in the
       future.” Id. As a result, our appellate court held that “the duty plaintiff alleged defendant
       breached was not owed to plaintiff independent of his state law employment.” Sovereign
       immunity applies in this case for the same reasons. A contrary ruling would interfere with the
       Illinois Gaming Board’s ability to enforce the Riverboat Gambling Act and with its agents’
       ability to perform their jobs as prescribed by state law.3
¶ 31        Grainger also argues that sovereign immunity does not apply because, in detaining
       Grainger without probable cause, Lynch acted beyond the scope of his authority through
       wrongful acts and was therefore not exercising his normal and official job functions. See
       Jinkins, 209 Ill. 2d at 330 (ruling that an action against a state employee is considered to be
       against the state only when: (1) there are no allegations that an employee or agent of the state
       acted beyond his authority through wrongful acts; (2) the duty alleged to have been breached
       was not owed to the public generally independent of the fact of state employment; and (3) the
       complained-of actions involve matters ordinarily within that employee’s normal and official
       functions of the state).
¶ 32        We disagree. As an initial matter, Grainger did not raise this argument in his response to
       Lynch’s motion for summary judgment. (Grainger’s briefing on summary judgment was

           3
            Accordingly, even if the duty at issue in this case arose independently of Lynch’s state
       employment in some sense, Lynch’s detention of Grainger would still be subject to sovereign
       immunity. Illinois courts have carved out an exception to the “source of duty” rule where a lawsuit
       challenging a state employee’s actions could potentially affect state policies and control state actions.
       See, e.g., Currie, 148 Ill. 2d at 160; Brandon, 368 Ill. App. 3d at 506. These courts have held that
       “[w]hen the conduct related to a state employee’s independent duty is unique to his state employment
       such that a suit challenging this conduct could affect state policies or control its actions, then sovereign
       immunity will bar a suit against the state employee.” Brandon, 368 Ill. App. 3d at 506; see also Currie,
       148 Ill. 2d at 160. For example, where a police officer was responding to an emergency call by driving
       south across westbound traffic, this manner of driving was considered unique to her state employment,
       and sovereign immunity applied despite her independent duty to drive with reasonable care. Kawaguchi
       v. Gainer, 361 Ill. App. 3d 229, 244 (2005). Here, Lynch’s conduct in investigating and detaining
       Grainger was unique to his employment and, as noted, Grainger’s suit could affect state policies or
       control state actions.

                                                        -8-
       focused almost entirely on the “source of duty” argument.) Moreover, Grainger’s suggestion
       that Lynch was not “exercising his normal and official job functions” is scarcely developed in
       his appellate briefs. For these reasons, Grainger has forfeited this argument. Ill. S. Ct. R.
       341(h)(7) (eff. July 1, 2008); Ramos v. Kewanee Hospital, 2013 IL App (3d) 120001, ¶ 37;
       Clifford v. Wharton Business Group, L.L.C., 353 Ill. App. 3d 34, 43 n.4 (2004).
¶ 33       However, even if we were to address Grainger’s new argument, we would reject it on the
       merits. Contrary to Grainger’s suggestion, Lynch did not act beyond the scope of his authority
       by detaining Grainger, even assuming arguendo that he did so without probable cause. See
       Welch, 322 Ill. App. 3d at 352 (ruling that “[a] State employee’s violation of [a] *** statute
       does not necessarily avert the application of sovereign immunity,” and holding that
       “[r]egardless of whether [an Illinois Supreme Court Justice] had violated [a supreme court
       rule], it does not necessarily mean that he acted beyond the ‘scope of his authority’ and does
       not, by itself, preclude the application of sovereign immunity”); Campbell, 207 Ill. App. 3d at
       551 (“[e]ven assuming plaintiff correctly alleges [defendant police officer’s] acts violate the
       statute and regulations pertaining to the use of oscillating lights and sirens, defendant can act
       negligently or wilfully and wantonly without exceeding the scope of his authority”).
¶ 34       Moreover, a state employee does not act outside the scope of his authority (thereby
       precluding the application of sovereign immunity) merely by committing a tort, such as false
       imprisonment. Shirley v. Harmon, 405 Ill. App. 3d 86, 96 (2010); Jackson v. Alverez, 358 Ill.
       App. 3d 555, 561 (2005). “[N]o state employee has the authority to commit a tort, and if
       sovereign immunity could be defeated by alleging a tort, sovereign immunity for tort actions
       could not exist.” Shirley, 405 Ill. App. 3d at 96. “ ‘[B]ecause sovereign immunity presupposes
       the possibility of a legal wrong by a state employee [citation], and legal wrongs are, per se,
       unauthorized, the relevant question cannot be whether the employee had authority to commit
       the legal wrong.’ ” Id. (quoting Jackson, 358 Ill. App. 3d at 561); see also Welch, 322 Ill. App.
3d at 352. To hold otherwise would be to “confuse[ ] the jurisdictional question sovereign
       immunity presents with the merits of [the plaintiff’s] claim.” Welch, 322 Ill. App. 3d at 352.
¶ 35       In any event, there can be no doubt that the actions about which Grainger complains in this
       case involved matters ordinarily within Lynch’s normal and official functions. As noted,
       Lynch’s duties included investigating and deterring crime at riverboat casinos, arresting those
       suspected of committing crimes, and reporting such crimes to the Illinois Gaming Board. It is a
       felony to present a fraudulent state identification card. 15 ILCS 335/14B (West 2008). Thus,
       Lynch’s investigation and arrest of Grainger for apparently submitting a false state
       identification were part of Lynch’s normal and official functions.

¶ 36                               2. Jury Instruction on Probable Cause
¶ 37       Grainger also argues that the trial court committed reversible error by refusing Grainger’s
       proposed jury instruction on probable cause. “The trial court has discretion to determine which
       instructions to give the jury and that determination will not be disturbed absent an abuse of that
       discretion.” Schultz v. Northeast Illinois Regional Commuter R.R. Corp., 201 Ill. 2d 260, 273
       (2002); see also Luye v. Schopper, 348 Ill. App. 3d 767, 773 (2004) (ruling that “the trial court
       has the discretion to determine if a particular jury instruction is applicable, supported by
       evidence in the record, and an accurate statement of the law”). The standard for deciding
       whether a trial court abused its discretion is “whether, taken as a whole, the instructions fairly,
       fully, and comprehensively apprised the jury of the relevant legal principles.” Schultz, 201 Ill.

                                                    -9-
       2d at 273-74. A reviewing court ordinarily will not reverse a trial court for giving faulty
       instructions unless they clearly misled the jury and resulted in prejudice to the appellant. Id. at
       274; see also Stift v. Lizzadro, 362 Ill. App. 3d 1019, 1026 (2005) (“A new trial will be granted
       based on a trial court’s refusal to give a tendered instruction only when the refusal amounts to
       a serious prejudice to a party’s right to a fair trial.” (Internal quotation marks omitted.)).
¶ 38       Grainger argues that the trial court abused its discretion by refusing his tendered jury
       instruction No. 4 (a nonpattern instruction), which read: “To have ‘probable cause’ security
       personnel must pursue ‘reasonable avenues of investigation.’ ” We disagree. The elements of a
       cause of action for false imprisonment are: (1) that the plaintiff was restrained or arrested by
       the defendant; and (2) that the defendant acted without reasonable grounds (i.e., without
       probable cause) to believe that an offense was committed by the plaintiff. Poris, 2013 IL
113907, ¶¶ 61-62. “Probable cause is an absolute bar to a claim of false imprisonment.” Id.
       ¶ 63. For purposes of state-law false imprisonment claims, “probable cause” is defined as “a
       state of facts which, if known, would lead a person of ordinary caution and prudence to believe
       or entertain a strong and honest suspicion that the person arrested is guilty.” Poris, 2013 IL
113907, ¶ 63 (citing Lappin v. Costello, 232 Ill. App. 3d 1033, 1042 (1992)). This definition
       does not include the requirement of a “reasonable investigation.” Our supreme court has never
       held or implied that a defendant in a false imprisonment case may establish that he had
       probable cause to detain the plaintiff only if he shows that he conducted a reasonable
       investigation before detaining the plaintiff. To the contrary, the relevant authorities suggest
       that, if the defendant knew facts which would lead a person of ordinary caution and prudence
       to entertain a strong and honest suspicion that the plaintiff is guilty of an offense, then the
       defendant has probable cause to detain the plaintiff, regardless of the extent of his prior
       investigation. See, e.g., Poris, 2013 IL 113907, ¶ 63.
¶ 39       The instructions that the jury received in this case defined probable cause exactly as our
       supreme court defined it in Poris.4 Moreover, the trial court properly instructed the jury on the
       elements of a claim for false imprisonment and the relevant defenses thereto. Grainger does not
       argue otherwise. Accordingly, the instructions given by the trial court fairly, fully, and
       comprehensively apprised the jury of the relevant legal principles pertaining to probable
       cause.5 The court’s refusal to give the instruction tendered by Grainger neither misled the jury
       nor prejudiced Grainger. Thus, there was no abuse of discretion by the trial court.
¶ 40       Grainger maintains that our appellate court’s decision in Kincaid suggests that his
       proposed “reasonable investigation” instruction was required in this case. We disagree. As
       Grainger notes, Kincaid provides that a defendant has probable cause to arrest (thereby
       defeating a plaintiff’s claim for false arrest) “if, at the time of the arrest, after pursuing
       reasonable avenues of investigation, the defendant knew facts that would have led a person of

           4
            The probable cause instruction in this case recited the Poris definition verbatim with one minor,
       legally immaterial change: it substituted the word “guilty” for the phase “committed the offense
       charged.”

           5
            Grainger argues that a special definition of probable cause applied in this case because Glickman
       was a private security guard, not a police officer. We disagree. In Poris, our supreme court applied the
       standard definition of probable cause, and Poris involved an alleged false imprisonment by a security
       officer employed by a private property association. Poris, 2013 IL 113907, ¶¶ 15, 19, 64-65.

                                                     - 10 -
       ordinary prudence to entertain an honest and strong suspicion that the person arrested was
       guilty.” (Emphasis added.) Kincaid, 283 Ill. App. 3d at 564. As authority for this proposition,
       Kincaid cited Lappin, 232 Ill. App. 3d at 1042. However, in the text cited, the Lappin court was
       discussing the definition of probable cause “for purposes of section 1983 unlawful arrest
       actions,” not for purposes of state-law claims for false imprisonment. (Emphasis added and
       internal quotation marks omitted.) Id. The Lappin court noted that, when addressing federal
       claims brought under 42 U.S.C. § 1983, “[f]ederal courts appear to have imposed a somewhat
       higher standard of care on law enforcement officials than applies with respect to common law
       malicious prosecution actions. *** Generally, reasonable avenues of investigation must be
       pursued [in section 1983 cases].” (Internal quotation marks omitted.) Lappin, 232 Ill. App. 3d
       at 1042 (citing BeVier v. Hucal, 806 F.2d 123 (7th Cir. 1986)). Lappin neither holds nor
       suggests that this higher standard should also apply in false imprisonment cases brought under
       state common law. If anything, it suggests just the opposite. Accordingly, Lappin does not
       support the plaintiff’s argument in this case. To the extent that Kincaid suggests that a
       defendant in a false imprisonment case cannot have probable cause to detain the plaintiff
       unless he performed a “reasonable investigation” prior to the detention, we decline to follow
       that decision.

¶ 41                                     CONCLUSION
¶ 42      For the foregoing reasons, we affirm the judgment of the circuit court of Will County
       granting summary judgment to Lynch. We also affirm the jury verdict in favor of Glickman
       and Harrah’s.

¶ 43      Affirmed.




                                                  - 11 -